NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-24 are currently pending.  Claims 1-24 (claims 6-13 and 17-24 having been previously withdrawn as being drawn to unelected species) are examined as to all species. 
Election/Restrictions
Claim 1-5 and 14-16 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-13 and 17-24, directed to the process of making an allowable product, and non-elected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/21/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejections Withdrawn
Claim Rejections - 35 USC § 103
Upon further reconsideration the rejection of claims 1-5 and 14-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. Inhibition Effect of New Farnesol Derivatives on All-Trans-Retinoic Acid Metabolism, Metabolism, Vol 50 No 11 (November) 2001, pp 1356-1360 (3/17/2020 IDS) in view of Scavone (U.S. 2008/0213191) (3/17/2020 IDS) is withdrawn.  

Double Patenting
In light of the filing and approval of the terminal disclaimers the rejection of claims 1-5 and 14-16 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 17 of US Patent No. 10532124 in view of Kim et al. Inhibition Effect of New Farnesol Derivatives on All-Trans-Retinoic Acid Metabolism, Metabolism, Vol 50 No 11 (November) 2001, pp 1356-1360 (3/17/2020 IDS) is withdrawn. 

Reasons for Allowance
            Upon further search and reconsideration Applicant’ argument that as Kim is directed to a drug composition for slowing the cellular metabolism of atRA, there is no  rationale as to why a skilled artisan would see benefit in adding an antiperspirant effect 
	Additionally, Applicants’ argument that since Kim is directed to an ingestible composition for the inhibition of cytochrome P450 there is insufficient motivation to modify Kim to include a personal care product for use on the exterior of the body.  It does not appear that a person of ordinary skill in the art would have motivation to modify Kim to be directed to a web having a plurality of fibers is found to be sufficiently persuasive.      
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-24 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619